Title: To George Washington from Anne-César, chevalier de La Luzerne, 8 January 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur.
                                A Philadelphie le 8. Janvier 1783
                            
                            J’ai recu la lettre dont Votre Excellence m’a honnoré et celle qui etoit destinée pour M. le Comte de
                                Rochambeau à qui je l’envoye à Baltimore après l’avoir cachetée. Les pieus de canon ont été remises chés moi et je les
                                garderai jusqu’à la paix suivant le desir de M. le Comte de Rochambeau. J’ai l’honneur d’être avec un respectueux
                                attachement Monsieur, De Votre Excellence, le très humble et très obeissant Serviteur
                            
                                Le chev. de la luzerne
                            
                        
                        Translation
                            I have reced the letter your Excellency honord me with & that for Count de Rochambeau which I
                                shall forward to him at Baltimore after Sealing it. The Cannon have been deposited with me and I shall keep them till
                                Peace agreable to the Counts request. I have &c.
                        
                    